Case: 3:18-cv-00073-RM Document #: 33-2 Filed: 03/29/19 Page 1 of 6

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

CROWN BAY MARINA, L.P., )
Plaintiff, )

v. )

)

REEF TRANSPORTATION, LLC, and )
MORNING STAR-VICL a 25' Water Taxi)
her tackle, gear, apparel & appurtenances __)
in rem, and EVENING STAR- VICL, a 25" )

Water Taxi and her tackle, gear, apparel & )
Appurtenances, in rem,

Case No. 3:18-cv-00073-CVG-RM

Defendants.
)

 

EXHIBIT 2
Case: 3:18-cv-00073-RM Document #: 33-2 Filed: 03/29/19 Page 2 of 6

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No, 3:18-cv-00073-CVG-RM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, ifany) AIL LOL L
on (date) lg ptitra (7.

1 served the subpoena by delivering a copy to the named person as follows: (¥Xdgu NT
LUCUTAFPITE Cane hater 74 Wed
- on (date) LE 44-1 F500

 

(7 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: _ oe PreZ EZ. ZL.

Server’s signature

Marlon Ri charelson Process Server

Printed name and title

Server's address

“ ad bah Bang 412 St Themes yLowyor

Additional information regarding attempted service, etc.:
1% 20
Case: 3:18-cv-00073-RM Document #: 33-2 Filed: 03/29/19 Page 3 of 6 Mor 18,2019

40,88B (Rév. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the District of the Virgin Islands, Division of St. Thomas and St. John

 

CROWN BAY MARINA, L.P.,

Plaintiff
Vv

REEF TRANSPORTATION, LLC, and MORNING
STAR-VICL, and EVENING STAR- VICL

Defendant

 

Civil Action No, 3:18-cv-00073-CVG-RM

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION » OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Mark Knopf
23 Water Island, St. Thomas, V! 00802

(Name of person to whom this subpoena is directed)

v4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: All documents identified in the attached Exhibit A.

 

Place: Dudley, Topper and Feuerzeig, LLP Date and Time:
1336 Beljen Road, Suite #101 .
St. Thomas, VI 00802 03/29/2019 10:00 am

 

 

OO Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: : Date and Time:

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so. ‘

Date: 03/13/19
CLERK OF COURT C ‘ /]
OR Es C

Signature of Clerk or Deputy Clerk 4 iA Htobhey signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)

 

 

 

Reef Transportation, LLC —_ _ , who issues or requests this subpoena, are:
Greg Hodges, Esq., Dudley Topper and Feuerzeig, 1336 Beltjen Rd., Suite #101, St. Thomas, VI 00802, (340) 774-4422
ghodges@dtflaw.com

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Gg (GZ Ayr

2 7\0)
p4fer 2 z 20! f
Case: 3:18-cv-00073-RM Document #: 33-2 Filed: 03/29/19 Page 4 of 6

AD 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or .-
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney's fees—on a party or allorney who
fails lo comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a wrilten objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the lime specified for
compliance or 14 days after the subpoena is served, If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iit) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or aflected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. \n the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identiftes as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) /nformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(1) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notity any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

For access to subpoena materials, see Fed, R. Civ. P. 45(a) Committee Note (2013)

 
Case: 3:18-cv-00073-RM Document #: 33-2 Filed: 03/29/19 Page 5 of 6

EXHIBIT A

DEFINITION

The term "document" is used in its broadest sense and includes all original written, recorded or
graphic items of every kind whatsoever and copies thereof including, but not limited to: agreements, forms,
applications, contracts and memoranda of understandings; assignments; licenses, correspondence and
communications, including intra-company correspondence and communications; cablegrams, SMS text
messages, telex messages, social media messages (i.e. Facebook, Twitter), email, facsimiles, radiograms
and telegrams; reports, notes and memoranda; summaries, minutes and records of telephone conversations,
meetings and conferences, including lists of persons attending meetings or conferences; summaries and
records of personal conversations and interviews; books, manuals, publications, and diaries; technical,
laboratory and engineering reports, data sheets and notebooks; charts; plans; sketches and drawings;
photographs, motion pictures; audio and video tapes and disks; computer printouts; computer software;
models and mockups; reports and/or summaries of investigations; opinions and reports of experts and
consultants; opinions of counsel; sales records, including purchase orders, order acknowledgments and
invoices; books of account; statements, bills, checks and vouchers; reports and summaries of negotiations;
brochures; pamphlets; catalogs and catalog sheets, sales literature and sales promotion materials,
advertisements; displays; circulars, trade letters, notices and announcements; press, publicity, trade and
product releases; drafts or originals of, or preliminary notes on, and marginal comments appearing on, any
document; all documents kept by photographic, electronic or mechanical means including but not limited
to the contents of computer memory and hard disks; other reports and records; and any other information-
containing paper writing or physical thing.

The term "communication" means the written or oral transmittal of information (in the form of
facts, ideas, inquiries or otherwise).

The term “relating to” means consisting of, referring to, describing, discussing, constituting,
evidencing, containing, reflecting, mentioning, concerning, pertaining to, citing, summarizing, analyzing,
and/or bearing any logical or factual connection with the subject matter under consideration.

DOCUMENTS TO BE PRODUCED:

1) All documents relating to any assessments, inspections, observations, reports and
tests conducted or prepared on behalf of Crown Bay Marina, L.P., for the period from January 1,
2017 through the present concerning the improved premises commonly known as “Crown Bay
Marina” located at 8168 Subbase (a/k/a Parcel Nos. 168 and 169), Crown Bay, St. Thomas, U.S.
Virgin Islands (the “Premises”).

2) All documents relating to damages to the Premises as a result of Hurricanes Irma
and Maria and the causes of such damages including whether and to what extent defendant Reef
Transportation, LLC’s vessels caused or contributed to such damages.
Case: 3:18-cv-00073-RM Document #: 33-2 Filed: 03/29/19 Page 6 of 6

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

Crown Bay Marina LP

Plaintiff No.3:18-CV-73-C VG-RM

Vs.
Reef Transportation LLC and Morning Star-VICL
And Evening Star-VICL ACTION FOR: N/A

Defendant

TO: Mark Knopf
23 Water Island
St. Thomas, VI 00802
AFFIDAVIT

TERRITORY OF THE VIRGIN ISLANDS)
DIVISION OF ST. THOMAS — ST. JOHN)

I, Marlon A. Richardson being sworn, depose and states:

1. I am a citizen of the United States, resident of the U.S. Virgin Islands, over 18 years of age, am
not a party in the above entitled action, nor related to any of the parties herein; was duly appointed as a Process
Server for the Superior Court of the U.S. Virgin Islands, License No._ 23/2009, which Order is still valid.

2. I received copies of Subpoena to Produce Documents _#3:18-CV-73-CVG-RM dtd 13 Mar 19 in
the above action and was able to serve as follows:

DATE RECEIVED: 18 Mar 19 DATE SERVED: _22 Mar 19 Time:_9:42 am.
PERSON SERVED: Mark Knopf (in hand),
PLACE SERVED: Magistrate Court Barbel Plaza, St. Thomas, USVI 00801.

 

3. Such service was personally made by delivering to and leaving with said person Original Copy of
said Subpoena to Produce Documents_#3:18-CV-73-CVG-RM dtd 13 Mar 19.
4. The person served was an adult and appeared mentally competent and was properly identified to be

the person mentioned and described in said process or the person authorized according to law to receive such
process.
5. I have made a diligent search and inquiry in N/A the person to be served but have been

unable to find or learn of the whereabouts of the person and thus been unable to serve process on the said person.

SUBSCRIBED TA SWORN TO BEFORE ME THIS oS

DAY |OF yah) 20 19 . Marlon A. Richardson
11D Lindberg Bay, St. Thomas, USVI
(340) 998-8453 .

| NOTARY PUBLIC PLLC
PROCESS SERVER

 

Michelle Connor
My Commission Expires September 19, 2019
NP-103-15
